Citation Nr: 0420184	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In November 2003, 
the veteran testified at a Travel Board hearing before the 
undersigned.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that a new examination is necessary to 
determine whether he is unemployable due to compensable 
disabilities alone.  It is asserted that his last examination 
(in November 2002) primarily reported on his not compensable 
disabilities, and did not adequately address the compensable 
disabilities.  

At the Travel Board hearing it was noted that the veteran 
receives Social Security Administration (SSA) disability 
benefits.  Records pertaining to that award are not in his 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has made it abundantly clear that records 
pertaining to awards of Social Security disability benefits 
are relevant and must be obtained.  Masors v. Derwinski, 2 
Vet. App. 181 (1992).  

Any while there has been notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), the notice does not appear to 
comport with all technical requirements.  As the case is 
being remanded anyway, there is an opportunity to address any 
notice deficiencies.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must ensure that all notice 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied, as mandated by the 
statutory provisions, implementing 
regulations, and interpretative Court 
decisions.  The RO should specifically 
notify the veteran of evidence necessary 
to substantiate the claim and inform him 
whether he or VA bears the burden of 
producing or obtaining such evidence.  
The veteran should also be advised to 
submit everything he has pertaining to 
the claim.

2.  The RO should obtain from SSA copies 
of records pertaining to the veteran's 
award of disability benefits from that 
agency, specifically including any 
medical records considered.  

3.  The veteran should then be scheduled 
for a VA examination to determine whether 
disability due to his VA compensable 
disabilities, alone, renders him 
unemployable.  The veteran's claims 
folder must be available to the examiner 
for review in conjunction with the 
examination, and note which specific 
disabilities are recognized by VA as 
compensable under 38 U.S.C.A. § 1151.  
The examiner should explain the rationale 
for any opinions given.

4.  The RO should then readjudicate the 
claim.  If TDIU remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case, and given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board must be handled in an 
expeditious manner.  
	


                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


